PER CURIAM:
Paula M. Wilson appeals the district court’s order granting summary judgment to the Defendant and dismissing her gender discrimination claim. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Wilson v. North Carolina Dep’t of Correction, No. CA-03-228-5-BO (E.D.N.C. Jan. 28, 2005). Additionally, as the materials contained in the “Appendix” to Wilson’s informal appellate brief were not presented, in their entirety, to the district court, we grant the Defendant’s motion to strike and so strike the “Appendix” from the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.